Title: To George Washington from Major General Philip Schuyler, 9 October 1778
From: Schuyler, Philip
To: Washington, George


          Fredericksburg, 9 October 1778. “I do myself the honor to Communicate my sentiments on the subject of the different routs by which an army may penetrate into Canada from these States, and on the preparations requisite to be made in the quarter from whence an Army would march.” Schuyler favors the Lake Champlain route rather the routes by way of Lake Ontario to the west or Coos, Vt., to the east, because he thinks that it is the only one by which an American army in Canada could be adequately supplied with the provisions needed to sustain it. Flour could be drawn from Albany, Tryon, Ulster, and Dutchess counties in New York while ample means of transportation could be obtained in Albany and Tryon counties, the western Massachusetts counties, and the New Hampshire Grants. If a Canadian expedition was launched in the winter, Schuyler says, the troops and their supplies could move rapidly across frozen Lake Champlain without fear of the enemy’s naval force, and if during the winter the Americans also could establish a defensive position at Île aux Noix or elsewhere on the approaches to St. Jean, Canada, they could bring up supplies by bateaux during the warm months.
        